Citation Nr: 1210588	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for headaches with migraine syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

The Veteran's psychiatric claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection.  

Also on appeal is a July 2010 RO rating decision that granted service connection for headaches with migraine syndrome and assigned an initial, noncompensable (0 percent) disability rating effective from March 15, 2010.  During the course of the appeal the RO issued a rating decision in July 2011 that increased the initial disability to 10 percent.

In support of his claims, the Veteran testified at the RO's office in Waco, Texas (Travel Board hearing) held before the undersigned Acting Veterans Law Judge (AVLJ) in October 2011.  A transcript of the hearing has been associated with the record.

The RO certified this appeal to the Board in September 2011.  Subsequently, additional evidence was added to the claims file.  However, in an October 2011 statement, the Veteran waived his right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).

VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim for service connection for tinnitus in March 2009.  However, a rating decision dated in December 2009 granted that claim.  He did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (determining that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's current diagnosis of an anxiety disorder.

During his hearing before the Board the Veteran asserted that he is unable to work because of his service-connected headaches.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. § 14.507; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU has accordingly been added to the issued on appeal before the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's headaches with migraine syndrome are manifested by very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent initial disability rating, but no higher, for the Veteran's headaches with migraine syndrome have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.327(a), 4.1-4.7, 4.124a, Diagnostic Code (DC) 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim in July 2010.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

He was afforded the opportunity for a personal Board hearing.  Additionally, he has been afforded VA examinations.  The record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination of the Veteran's headaches was in June 2011.  The report of that evaluation contains all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence, already of record, to fairly decide this claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that in October 2010 the Veteran expressed his disagreement with the July 2010 rating decision that granted him service connection for his headaches.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

DC 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated as 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability are rated as 50 percent disabling.  A 50 percent rating is the maximum schedular rating available under this Code.  38 C.F.R. § 4.124a.  

Applying these regulations to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 50 percent for his service-connected headaches.  The evidence of record establishes that the Veteran experiences migraine headaches with very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.

Specifically, at his Board hearing, the Veteran testified that the Veteran experiences headaches several times a month.  These headaches last for several days and are incapacitating.  The headaches prevent him from driving, and cause nausea, vomiting, and visual impairment.  The Veteran testified that he is currently unemployed and is unable to work because of his headaches.  At the Board hearing, the Veteran's friend testified that the Veteran was working on a job and got a migraine, so the friend had to come and pick the Veteran up.  The Veteran is unable to finish his employment or drive home once a migraine begins.  The Veteran also submitted several lay statements from his friends and previous employers, who described the Veteran's inability to drive or work during his incapacitating migraines, and his numerous visits to the hospital emergency room for his headaches.  

This lay evidence is supported by the medical evidence of record.  At the July 2010 VA examination, the Veteran stated that his headaches occur several times per week.  He reported experiencing visual impairment, light sensitivity, and motion sensitivity during the headaches.  The VA examiner determined that the Veteran's headaches would have an adverse effect on his ability to carry out ordinary daily activities on some occasions.  At the June 2011 VA examination, the Veteran described experiencing migraines at least once per month.  He stated that these headaches last 3 to 5 days, and are usually incapacitating.  He indicated that he takes several medications for these headaches.  The medication will lessen the severity of his headaches, but usually will not make the migraine go away completely.  When he has a migraine, the Veteran has visual impairment, phonophobia, photophobia, and nausea.  He reported that his migraines make it difficult for him to hold a job because of the missed time from work for his headaches.  The June 2011 VA examiner diagnosed the Veteran with "chronic migraine headaches with intermittent incapacitation."  

The treatment records support the evidence obtained at these examinations.

Thus, the evidence of record establishes that the Veteran experiences migraine headaches with very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The positive evidence of record combined with the Veteran's lay statements persuades the Board that the service-connected headaches with migraine syndrome warrants a higher rating of 50 percent throughout the entire appeal period.  38 C.F.R. § 4.124a, DC 8100.

The Veteran is not entitled to a rating higher than 50 percent because a 50 percent rating is the maximum schedular rating available under DC 8100.  The Board has considered the application of the remaining diagnostic codes in an effort to determine whether a rating higher than 50 percent may be warranted for the Veteran's headaches, but finds none are raised by the medical evidence.  Thus, the Veteran is currently in receipt of the maximum schedular rating for his service-connected headaches.  Id.  

The Board has considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected headaches.  However, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for the disability is not warranted.  See Fenderson, 12 Vet. App. at 119.

In sum, the weight of the credible evidence demonstrates that the service-connected headache disability with migraine syndrome warrants a higher disability rating of 50 percent since August 25, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extra-schedular Evaluation

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's disabilities cause impairment in his occupational functioning and capacity.  However, the extent of his impairment is adequately contemplated by his 50 percent schedular rating.  The 50 percent rating specifically considers the effects of the service-connected headaches.  Thus, the 50 percent rating reasonably describes the effects of his disability.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, as the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, itself, is recognition that industrial capabilities are impaired.  Thus, the Board finds that referral for extra-schedular consideration is not warranted in this instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for the Veteran's headaches with migraine syndrome is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Regarding the acquired psychiatric disorder claim, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

In this case the Veteran was diagnosed with an anxiety disorder by the VA Medical Center (VAMC) in March 2010.  The Veteran also asserts that he has PTSD, although no diagnosis is currently shown in the treatment records.

Regarding an in-service incurrence of this anxiety disorder, the Veteran's STRs do not document any complaints of or treatment for this disorder.  The Veteran's DD-214 Form confirms that his military occupational specialty (MOS) was a launch and recovery technician.  At his Board hearing, the Veteran testified that, as a launch and recovery technician, the military trucks would purposely back up and try to hit him, and he would have to jump out of the way or outrun them.  He also described witnessing aircraft landing accidents, and how he feared for his life during these incidents.  The Veteran also reported a plane crash that occurred during his military service.  The Veteran was supposed to be on the flight, but he overslept.  His name was listed on the manifest of those dead.  This event was extremely troublesome for him, since his unit believed him to be dead and was searching for his body.  

The Veteran also testified to being sexually harassed in service by a "Gunnery Sergeant Jenkins."  The Veteran reported these incidents to his supervisors, but no action was taken.  He stated that he was denied promotions because of this harassment.  The Veteran also reported that his excessive drinking during his military service began as a result of this harassment.

Furthermore, throughout his appeal, the Veteran has described a continuity of symptomatology for this disorder, both during his military service and since his military discharge.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Therefore, the claims file currently contains medical and lay evidence of a current disorder and an in-service incurrence of this disorder.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the acquired psychiatric disorder.  The Veteran has never been afforded a VA examination for this claim.  A VA examination is necessary to determine whether the Veteran's disorder is related to his active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, regarding the PTSD aspect of the Veteran's claim, he did not receive adequate notice to satisfy the VA duty to notify as prescribed in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran has not been informed about the requirements for substantiating a claim for service connection for PTSD based on an in-service personal assault.  Thus, he must be provided this additional notice before deciding the acquired psychiatric disorder claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b)(1), 3.304(f)(4) (2011).

In regard to the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess, 19 Vet. App. at 473.  

Additionally, the most recent outpatient treatment records from the VAMC in Dallas, Texas, are dated from April 2011.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim of entitlement to service connection for PTSD, to include based on an in-service personal assault.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b)(1), 3.304(f)(4). 

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim of entitlement to a TDIU.  Additionally, this letter should comply with Dingess, 19 Vet. App. at 473.  

3.  Obtain all pertinent VA outpatient treatment records from the Dallas, Texas, VAMC since April 2011 that have not been secured for inclusion in the record.

4.  Then, the Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD and an anxiety disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner is requested to specifically address the following:

(a)  Identify any currently present acquired psychiatric disorder. 

(b)  For any currently diagnosed acquired psychiatric disorder, state an opinion as to whether it at least as likely as not (50 percent probability or greater) that such disorder was incurred in or aggravated by the Veteran's period of active duty from September 1965 to September 1969.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


